             Case 1:15-cv-01038-JDB Document 51 Filed 06/19/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    AMERICAN FREEDOM DEFENSE
    INITIATIVE; PAMELA GELLER; and
    ROBERT SPENCER,
                                                          Case No. 1:15-cv-01038-JDB
                  Plaintiffs,
                                                          Hon. John D. Bates
           -v.-

    WASHINGTON METROPOLITAN AREA
    TRANSIT AUTHORITY, et al.,

                  Defendants.


             JOINT STATUS REPORT REGARDING FURTHER PROCEEDINGS

         Plaintiffs American Freedom Defense Initiative, Pamela Geller, and Robert Spencer

(“Plaintiffs”) and Defendants Washington Metropolitan Area Transit Authority (“WMATA”) and

Paul J. Wiedefeld, in his official capacity as General Manager for WMATA, 1 (“Defendants” and

together with Plaintiffs, collectively “the parties”) hereby submit the following joint status report

regarding further proceedings in this matter, pursuant to the Court’s minute order dated January 17,

2019, and as amended by minute orders dated, respectively, April 11, 2020, and May 28, 2020.

                                          BACKGROUND

         On July 1, 2015, Plaintiff filed this action to challenge on First Amendment grounds

WMATA’s rejection of two advertisements submitted by Plaintiff to run on the exterior of its

Metrobuses. On March 28, 2017, this Court (Honorable Judge Kessler presiding) issued its order

(Dkt. No. 30) and memorandum opinion (Dkt. No. 31) granting Defendants’ motion for summary

judgment on the grounds (inter alia and relevant to the issue of further proceedings before this Court)

that WMATA’s “Guidelines Governing Commercial Advertising” No. 9, which prohibits




1
    Jack Requa is no longer WMATA’s general manager; Paul Wiedefeld, the new general manager, has
taken his place as a defendant.
                                                 -1-
            Case 1:15-cv-01038-JDB Document 51 Filed 06/19/20 Page 2 of 6




“[a]dvertisements intended to influence members of the public regarding an issue on which there are

varying opinions,” was viewpoint-neutral and reasonable and thus a proper basis for WMATA’s

rejection of Plaintiffs’ ads. Am. Freedom Def. Initiative v. Wash. Metro. Area Transit Auth., 245 F.

Supp. 3d 205, 211-13 (D.D.C. 2017).

         Plaintiffs appealed that decision to the U.S. Court of Appeals for the D.C. Circuit, which

affirmed in part and reversed in part this Court’s decision. While the appellate court found Guideline

No. 9 to be viewpoint-neutral, it found that the intervening Supreme Court decision in Minnesota

Voters Alliance v. Mansky, 138 S. Ct. 1876 (2018), requires further record development and trial

court analysis of whether this restriction is reasonable. Specifically, the D.C. Circuit remanded with

the following instructions:

         The parties’ briefs predate the decision in Mansky. Yet Mansky invites arguments
         about whether Guideline 9 is capable of reasoned application. Moreover,
         WMATA’s defense of the Guidelines against AFDI’s unbridled
         discretion/vagueness challenge was that it banned AFDI’s advertisements as
         “political” speech, which is not unconstitutional. That argument might be
         unavailing in light of Mansky.

         In these circumstances, AFDI should be given an opportunity to refine its argument
         and to supplement the record accordingly. See, e.g., Belizan v. Hershon, 495 F.3d
         686, 692 (D.C. Cir. 2007) (remanding securities fraud claims to the district court to
         reconsider in light of intervening Supreme Court precedent). Guideline 9 has been
         in place for nearly three years, and information on how it has been applied would
         certainly be information as to whether it is capable of reasoned application. In
         addition, the district court may wish to clarify whether WMATA would have
         rejected AFDI’s advertisements based upon Guideline 9 or some other Guideline.

         We therefore reverse the grant of summary judgment to WMATA as to whether its
         policy is reasonable and remand that portion of this case to the district court.

Am. Freedom Def. Initiative v. Wash. Metro. Area Transit Auth., 901 F.3d 356, 372-73 (D.C. Cir.

2018).

         The D.C. Circuit issued its mandate on November 8, 2018 (Dkt. No. 34).

         On November 27, 2018, Plaintiffs’ counsel reached out to counsel for WMATA via email,

requesting that the parties meet and confer to discuss scheduling in light of the mandate. Plaintiffs’
                                                 -2-
             Case 1:15-cv-01038-JDB Document 51 Filed 06/19/20 Page 3 of 6




counsel subsequently prepared a draft joint proposal for limited discovery and briefing on the issues

raised by the D.C. Circuit and sent it to opposing counsel on December 4, 2018, for Defendants’

review.

          On December 7, 2018, WMATA’s counsel sent Plaintiff’s counsel an email stating the

following:

          We have given some more thought about how to proceed in this case. We will be
          relying on Guidelines 9 and 12. The constitutionality of Guideline 12 is at issue
          in the pending Archdiocese case. If we prevail on Guideline 12, then this case will
          also be over. If we do not, then we can litigate Guideline 9. Therefore, we propose
          that this case be stayed until the Archdiocese case concludes.

(Emphasis added.)

          Subsequently, on December 10, 2018, Plaintiffs filed a motion for a scheduling order setting

discovery and briefing deadlines (Dkt. No. 36). On December 12, 2018, Defendants filed a motion

to stay the proceedings pending the outcome of all appellate review in the pending case of

Archdiocese of Washington v. Washington Metro. Area Transit Auth., 897 F.3d 314, 320 (D.C. Cir.

2018).

          By minute entry orders on January 17, 2019, this Court granted Defendants’ motion for stay

and denied as moot Plaintiffs’ motion for a scheduling order and ordered the parties to prepare this

joint status report regarding further proceedings upon the exhaustion of all appeals in the Archdiocese

case. On April 6, 2020, the Supreme Court denied the Archdiocese’s petition for certiorari. 140

S.Ct. 1198.

                   PROPOSED SCHEDULE FOR FURTHER PROCEEDINGS

          In light of the D.C. Circuit opinion and WMATA’s determination that AFDI’s ads are

contrary to Guideline No. 9 and Guideline No. 12, the parties propose the following by way of

discovery and cross-motions for summary judgment:



                                                  -3-
            Case 1:15-cv-01038-JDB Document 51 Filed 06/19/20 Page 4 of 6




       1.      The parties propose four months of discovery limited in scope to: (1) information on

how WMATA has applied Guideline 9 and Guideline 12 since it adopted them in 2015; and (2)

information about the bases for WMATA’s determination that Guideline 12 applies to AFDI’s ads

at issue in this action. They agree that this four-month discovery period should be subject to

reasonable enlargement upon the parties’ request in light of the current and potential future travel

restrictions and other circumstances relating to the COVID-19 pandemic.

       2.      Following the close of this limited discovery, the parties propose cross-motions for

summary judgment on the following schedule:

            a. Plaintiffs’ motion for summary judgment due 21 days following the close of the

               limited discovery;

            b. Defendants’ cross-motion for summary judgment and opposition to plaintiffs’ motion

               due 21 days following the filing of plaintiffs’ motion; and

            c. Plaintiffs’ reply in support of their motion and opposition to defendants’ cross-motion

               14 days following the filing of defendants’ cross-motion and opposition; and

            d. Defendants’ reply in support of their cross-motion 14 days following the filing of

               plaintiffs’ reply and opposition.

       A proposed order is attached.




                                                   -4-
Case 1:15-cv-01038-JDB Document 51 Filed 06/19/20 Page 5 of 6




                    Respectfully submitted,

                    AMERICAN FREEDOM LAW CENTER
                    /s/ David Yerushalmi
                    David Yerushalmi, Esq.*
                    1901 Pennsylvania Avenue NW, Suite 201
                    Washington, D.C. 20006
                    dyerushalmi@americanfreedomlawcenter.org
                    Tel: (646) 262-0500; Fax: (801) 760-3901

                    /s/ Robert J. Muise
                    Robert J. Muise, Esq.*
                    P.O. Box 131098
                    Ann Arbor, Michigan 48113
                    rmuise@americanfreedomlawcenter.org
                    Tel: (734) 635-3756

                    Counsel for Plaintiffs

                    AKIN GUMP STRAUSS HAUER & FELD, LLP

                    /s/ Rex S. Heinke
                    Rex S. Heinke (pro hac vice)
                    Jessica M. Weisel (pro hac vice)
                    1999 Avenue of the Stars
                    Suite 600
                    Los Angeles, CA 90067
                    (301) 229-1000 (telephone)
                    (301) 229-1001 (facsimile)
                    Email: rheinke@akingump.com

                    Anthony T. Pierce (D.C. Bar No. 415263)
                    Caroline L. Wolverton (D.C. Bar No. 496433)
                    Robert S. Strauss Tower
                    2001 K Street, NW
                    Washington, DC 20006
                    (202) 887-4107 (telephone)
                    (202) 887-4288 (facsimile)
                    Email: apierce@akingump.com

                    Counsel for Defendants




                              -5-
           Case 1:15-cv-01038-JDB Document 51 Filed 06/19/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, a copy of the foregoing was filed electronically. Notice

of this filing will be sent to all parties for whom counsel has entered an appearance by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system. I

further certify that a copy of the foregoing has been served by ordinary U.S. mail upon all parties for

whom counsel has not yet entered an appearance electronically: none.

                              Respectfully submitted,

                              AMERICAN FREEDOM LAW CENTER

                              /s/ David Yerushalmi
                              David Yerushalmi, Esq.




                                                 -6-
